Title: John B. Chandler to Thomas Jefferson, 15 February 1812
From: Chandler, John B.
To: Jefferson, Thomas


          
                  Dear Sir 
                  Moble 
                     15th Febuary 1812
          I Recd a Letter from Mr Shoemaker Stating that thay Beeing som miss under Standing in the Settelment of your accounts I Cant Say what entreys mought Be in the Books but I Can Say that in the whole Time I was employd in Mr Shoemakers Business I Kneaver Knew any thing But Carcet Entrey in his Books
           I Shold be in in the Spring and If a berth cold be procourd in you mills I Shold be wondres hapey To embrace it as this cuntrey dose not Suit me as To helth
          on my Way in I Shold do my Self the Pleasur of Callling on you and Seeing you as I have Som Private comunication to make to you which I have Know doubt will be Satisfacturey To you when you come to heere them.
          I am Dear Sir your most obedent & Umble Servent
                  Jno B. Chandler
        